DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 10, 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed November 10, 2020 have been fully considered but they are not persuasive.

With regard to claim 2, Applicant submits that Walker does not teach run a simulation “wherein running the simulation comprises determining a sequence of expected game actions of a plurality of players in the first sports event based on the base set of sports statistics and the set of historical sports statistics,” as recited in the claim. Remarks, pp. 8-9.

As presented in rejections of the claims under 35 USC § 103, Walker teaches running, at the first device, the simulation, wherein running the simulation comprises determining a sequence of expected game actions of a plurality of players in the first sports event based on the base set of sports statistics and the set of historical sports statistics ([0039]-[0040], [0131]-[0139], [0140], “The process may include a first step of determining an initial prediction based on situational, historic, and telemetry data. Next, a second step may be utilized that includes determining an UPDATED prediction based on UPDATED telemetry data.” [0141]-[0144], [0145], “For example, an output prediction graphic may indicate an initial prediction that a baseball base runner will make it safely to the next base during a play. However, updated telemetry data shows the runner is tiring and is slowing down, thus a new prediction determines that the runner will not beat the throw from an outfielder to the third baseman.” [0146]-[0152], Figs. 2-4).
The above remarks similarly apply to claim 13. Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, 9, 12, 14, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Walker et al. (US 2009/0262137), Zigmond et al. (US 2005/0210501), and Jaschek et al. (US 2003/0149727).

Regarding claim 2, Walker teaches a method of determining when to refresh data used to generate simulated sports events based on the availability of real-time data, the method comprising:
receiving, at a first device, a user request to generate a simulation of a first sports event that is currently in progress on the first device, wherein the simulation is based on current and historical sports statistics (Abstract, [0011], “To help viewers gauge a play's difficulty, disclosed are methods and apparatus for overlaying or adding graphics to live broadcast video representing an outcome's historic frequency or a ‘prediction’. The prediction may be determined as the play is occurring, using historic data, situational data, and live telemetry data.” [0034], [0039], [0043]);

retrieving a set of historical sports statistics for use in generating the simulation from memory ([0039], “FIG. 2 illustrates an exemplary process 200 for generating an enhanced broadcast that may be realized through use of the system components described above.” [0040], “At step 203, the process involves retrieving a set of historical outcomes (historical data) from an Historical Database based on the input situation.” Figs. 1-2); and
receiving, at the first device, the base set of sports statistics for the first sports event ([0039]-[0040], [0131]-[0152], Figs. 1-4),
running, at the first device, the simulation, wherein running the simulation comprises determining a sequence of expected game actions of a plurality of players in the first sports event based on the base set of sports statistics and the set of historical sports statistics ([0039]-[0040], [0131]-[0139], [0140], “The process may include a first step of determining an initial prediction based on situational, historic, and telemetry data. Next, a second step may be utilized that includes determining an UPDATED prediction based on UPDATED telemetry data.” [0141]-[0144], [0145], “For example, an output prediction graphic may indicate an initial prediction that a baseball base runner will make it safely to the 
while the simulation is being run, receiving, at the first device, a first set of sports statistics for the first sports event ([0046], “The method also includes combining the overlay with a live broadcast to generate an enhanced broadcast, updating the prediction based on updated telemetry data, and then providing an update or providing an updated prediction overlay based on the updated prediction.” [0131]-[0139], [0140], “The process may include a first step of determining an initial prediction based on situational, historic, and telemetry data. Next, a second step may be utilized that includes determining an UPDATED prediction based on UPDATED telemetry data.” [0141]-[0151], [0152], “FIG. 4 shows an updated prediction graphic 401 on the screen 400 (an updated version of the graphic 301 of FIG. 3),….” Figs. 2-4),
receiving, at the first device, a second set of sports statistics for the first sports event ([0012], “a prediction graphic may be displayed after an initial prediction is determined, and the accuracy of the prediction can be constantly updated based on live telemetry data being recorded at the game.” [0046], “The method also includes combining the overlay with a live broadcast to generate an enhanced broadcast, updating the prediction based on updated telemetry data, and then providing an update or providing an updated prediction overlay based on the updated prediction.” [0048], “In some embodiments, an operator is 
While Walker teaches updating a simulation based on updated data ([0039]-[0040], [0131]-[0152], Figs. 1-4), Walker does not expressly teach retrieving a predetermined period of time, wherein the predetermined period of time corresponds to a required amount of time for triggering a refreshment of the simulation based on more current set of sports statistics for the first sports event; wherein the base set of sports statistics is transmitted via an Internet protocol, and wherein the base set of sports statistics is marked with a base timestamp indicating a time when the base set of sports statistics was received at the first device; wherein the first set of sports statistics is transmitted via the Internet protocol, and wherein the first set of sports statistics is marked with a first timestamp indicating a time when the first set of sports statistics was received at the first device; after receiving the first set of sports statistics marked with the first timestamp, determining that a first difference between the base timestamp and the first timestamp; comparing the first difference and the predetermined period of time; and in response to determining that the first difference does not exceed the predetermined period of time, continuing to run the simulation, receiving, at the first 
Zigmond teaches:
retrieving a predetermined period of time, wherein the predetermined period of time corresponds to a required amount of time for triggering a refreshment of data ([0048], “Next, a determination is made regarding whether the timestamp associated with the updated metadata is more current than the timestamp associated with the previously stored metadata (block 1010). If the timestamp associated with the updated metadata is more current than the timestamp associated with the previously stored metadata, then the previously stored metadata is replaced with the updated metadata (block 1012). However, if the timestamp associated with the updated metadata is older than the timestamp associated with the previously stored metadata, the updated metadata is discarded (block 1014), thereby maintaining the previously stored metadata as the current metadata used by the system.” Fig. 10. That is, a predetermined period of time is a period of time greater than zero.);

wherein the base data is marked with a base timestamp indicating a time ([0048], “The procedure also identifies a timestamp associated with the previously stored metadata (block 1008).” Fig. 10);
wherein first data is transmitted via the Internet protocol ([0019], “The systems and methods discussed herein are described with reference to an environment in which content (and metadata associated with the content) is distributed to client devices via a data communication network, such as the Internet.” Fig. 10), and
wherein the first data is marked with a first timestamp indicating a time ([0048], “The procedure then identifies a timestamp associated with the updated metadata (block 1004). The timestamp may be a date and/or time of publication, a revision number, or other indicator of a unique version associated with the metadata.” Fig. 10);
after receiving the first data marked with the first timestamp, determining that a first difference between the base timestamp and the first timestamp ([0048], “Next, a determination is made regarding whether the timestamp associated with the updated metadata is more current than the timestamp associated with the previously stored metadata (block 1010). If the timestamp 
comparing the first difference and the predetermined period of time ([0048], “Next, a determination is made regarding whether the timestamp associated with the updated metadata is more current than the timestamp associated with the previously stored metadata (block 1010). If the timestamp associated with the updated metadata is more current than the timestamp associated with the previously stored metadata, then the previously stored metadata is replaced with the updated metadata (block 1012). However, if the timestamp associated with the updated metadata is older than the timestamp associated with the previously stored metadata, the updated metadata is discarded (block 1014), thereby maintaining the previously stored metadata as the current metadata used by the system.” Fig. 10); and
in response to determining that the first difference does not exceed the predetermined period of time, maintaining the base data ([0048], “However, if the timestamp associated with the updated metadata is older than the timestamp associated with the previously stored metadata, the updated metadata is 
receiving second data ([0040], “A client device and/or a content server may purchase updated metadata related to one or more programs (or categories of programs), or may subscribe to a metadata update service that provides updated metadata on a regular basis. In one embodiment, a client device accesses a content server periodically (e.g., daily) to receive updated metadata. Similarly, the content server can periodically access a data provider to receive updated metadata.” [0048], Fig. 10. That is, updated metadata may be received repeatedly.),wherein second data is marked with a second timestamp indicating a time ([0048], “The procedure then identifies a timestamp associated with the updated metadata (block 1004). The timestamp may be a date and/or time of publication, a revision number, or other indicator of a unique version associated with the metadata.” Fig. 10);
determining a second difference between the base timestamp and the second timestamp ([0048], “Next, a determination is made regarding whether the timestamp associated with the updated metadata is more current than the timestamp associated with the previously stored metadata (block 1010). If the timestamp associated with the updated metadata is more current than the timestamp associated with the previously stored metadata, then the previously stored metadata is replaced with the updated metadata (block 1012). However, if the timestamp associated with the updated metadata is older than the timestamp associated with the previously stored metadata, the updated metadata is 
comparing the second difference and the predetermined period of time ([0048], “Next, a determination is made regarding whether the timestamp associated with the updated metadata is more current than the timestamp associated with the previously stored metadata (block 1010). If the timestamp associated with the updated metadata is more current than the timestamp associated with the previously stored metadata, then the previously stored metadata is replaced with the updated metadata (block 1012). However, if the timestamp associated with the updated metadata is older than the timestamp associated with the previously stored metadata, the updated metadata is discarded (block 1014), thereby maintaining the previously stored metadata as the current metadata used by the system.” Fig. 10); and
in response to determining that the second difference does exceed the predetermined period of time, utilizing the second data ([0048], “Next, a determination is made regarding whether the timestamp associated with the updated metadata is more current than the timestamp associated with the previously stored metadata (block 1010). If the timestamp associated with the updated metadata is more current than the timestamp associated with the previously stored metadata, then the previously stored metadata is replaced with the updated metadata (block 1012). However, if the timestamp associated with the updated metadata is older than the timestamp associated with the previously stored metadata, the updated metadata is discarded (block 1014), thereby 
In view of Zigmond’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to include means retrieving a predetermined period of time, wherein the predetermined period of time corresponds to a required amount of time for triggering a refreshment of the simulation based on more current set of sports statistics for the first sports event; wherein the base set of sports statistics is transmitted via an Internet protocol, and wherein the base set of sports statistics is marked with a base timestamp indicating a time; wherein the first set of sports statistics is transmitted via the Internet protocol, and wherein the first set of sports statistics is marked with a first timestamp indicating a time; after receiving the first set of sports statistics marked with the first timestamp, determining that a first difference between the base timestamp and the first timestamp; and comparing the first difference and the predetermined period of time. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker in view of Zigmond to include means for, in response to determining that the first difference does not exceed the predetermined period of time, continuing to run the simulation, i.e., maintaining current data and not updating the simulation. The modification would provide a means for determining whether data should be updated or not. The modification would enable a means for ensuring that content is up-to-date while efficiently managing bandwidth requirements.

The combination teaches the limitations specified above; however, the combination does not expressly teach wherein the base set of sports statistics is marked with a base timestamp indicating a time when the base set of sports statistics was received at the first device, wherein the first set of sports statistics is marked with a first timestamp indicating a time when the first set of sports statistics was received at the first device, and wherein the second set of sports statistics is marked with a second timestamp indicating a time when the second set of sports statistics was received at the first device.
Jaschek provides a teaching wherein data is marked with a timestamp indicating a time when the data received at a device ([0115], “The messages are received by Messages Coordinator Module 50 for processing. The messages transferred consist of control data such as channel ID, Message ID, timestamp of the time of arrival, and 
In view of Jaschek’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the base set of sports statistics is marked with a base timestamp indicating a time when the base set of sports statistics was received at the first device, such that the first set of sports statistics is marked with a first timestamp indicating a time when the first set of sports statistics was received at the first device, and such that the second set of sports statistics is marked with a second timestamp indicating a time when the second set of sports statistics was received at the first device. The modification would serve to improve accuracy and effectiveness of the difference comparison.

With regard to claim 12, the combination further teaches a input/output (I/O) interface circuitry configured to receive a user input, and control circuitry (Walker: [0030], [0036], Fig. 1). The rejection of claim 2 similarly applies to the remaining limitations of claim 12.

Regarding claims 4 and 14, the combination further teaches wherein the new simulation is based on a second set of sports statistics received and the set of historical sports statistics (Walker: [0046], “The method also includes combining the overlay with a live broadcast to generate an enhanced broadcast, updating the prediction based on updated telemetry data, and then providing an update or providing an updated 

Regarding claims 7 and 17, the combination further teaches wherein the simulation is generated remotely from the first device and transmitted to the first device (Walker: [0032]-[0034], Fig. 1).

Regarding claims 9 and 19, the combination further teaches wherein the predetermined period of time further corresponds to a required amount of time for triggering the refreshment of the simulation based on the more current set of sports statistics for the first sports event while the first device remains in communication, via the Internet protocol, with a source of the sets of sports statistics (Walker: [0039]-[0040], [0131]-[0152], Figs. 1-4; Zigmond: [0019], “The systems and methods discussed herein are described with reference to an environment in which content (and metadata associated with the content) is distributed to client devices via a data communication network, such as the Internet.” [0048], Fig. 10).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Walker, Zigmond, Jaschek, and Hannon et al. (US 2016/0118084).

Regarding claims 6 and 16, the combination further teaches further comprising: prompting a user to generate the new simulation; and receiving a user request to generate the new simulation.
Hannon teaches prompting a user to generate a new simulation; and receiving a user request to generate the new simulation ([0012], “the apparatus comprises at least one indicator showing a distance which the one player is projected to advance a line of scrimmage and is further configured to apply the graphical enhancement according to an average of at least one of the one player's passing yards, rushing yards, and receiving yards.” [0017], [0137], “As shown in FIG. 6, one of the indicators 601b is selected and a pop-up window 601c is displayed from which a user may select whether to display enhancements for this player. The pop-up window 601c may also contain any other input means by which a user may specify enhancement settings for this player.”).
In view of Hannon’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include prompting a user to generate the new simulation; and receiving a user request to generate the new simulation. The modification would enable users to view updated and/or additional content, thereby enhancing the user experience.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Walker, Zigmond, Jaschek, and Boukadakis et al. (US 2013/0110947).


Boukadakis teaches allowing a user to set an update frequency preference ([0040], “The client may also establish update preferences (such as update frequency and timing),….”).
In view of Boukadakis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the predetermined period of time is set by a user. By allowing users to set the predetermined period of time, the modification would enable users to manage bandwidth usage related to update requests, thereby improving the user experience.

Claims 10-11 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Walker, Zigmond, Jaschek, and Davisson et al. (US 2015/0382076).

Regarding claims 10 and 20, the combination teaches the limitations specified in claim 1; however, the combination does not expressly teach:
after determining that the first difference does not exceed the predetermined period of time, determining that the first set of sports statistics indicates a score change in the first sports event; and

Davisson teaches determining that a first set of sports statistics indicates a score change in a first sports event; and in response to determining that the first set of sports statistics indicates the score change in the first sports event, generating new content ([0073], “Referring now to FIG. 4A, there is shown a video of a soccer game in progress. In this example, a goal has been scored just a couple seconds prior, with the ball rolling back out of the goal and the goalie looking dejected. … Another graphic 402 has been added to the screen since the goal scorer kicked the ball, and shows a unique logo with a label of ‘kick acceleration.’ The logo may be presented whenever motion-based data is displayed so as to create a mental connection between the logo and the presented data, so that a viewer will know that such data is special and different than traditional data that is displayed. Here, the viewer sees that the ball underwent 9 G's of acceleration when the player kicked it in for a goal. Although such a number may not mean much to the viewer at first, after seeing it multiple times, viewers will begin to form an appreciation of what is an impressive acceleration level and what is not. The system here may have been programmed to display such supplemental motion-based data only if the G force exceeds 7 G's, for example.”).
In view of Davisson’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include, after determining that the first difference does not exceed the predetermined period of time, determining that the first set of sports statistics indicates a 

Regarding claims 11 and 21, the combination teaches the limitations specified in claim 1; however, the combination does not expressly teach:
after determining that the first difference does not exceed the predetermined period of time, determining that the first set of sports statistics indicates that the first sports event is no longer in progress; and
in response to determining that the first set of sports statistics indicates the that the first sports event is no longer in progress, generating a new simulation based on the first set of sports statistics and the set of historical sports statistics.
Davisson teaches determining that a first set of sports statistics indicates an event is no longer in progress; and in response to determining that the first set of sports statistics indicates the event is no longer in progress, generating new content ([0073], “Referring now to FIG. 4A, there is shown a video of a soccer game in progress. In this example, a goal has been scored just a couple seconds prior, with the ball rolling back out of the goal and the goalie looking dejected. … Another graphic 402 has been added to the screen since the goal scorer kicked the ball, and shows a unique logo with a label 
In view of Davisson’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include, after determining that the first difference does not exceed the predetermined period of time, determining that the first set of sports statistics indicates that the first sports event is no longer in progress; and in response to determining that the first set of sports statistics indicates the that the first sports event is no longer in progress, generating a new simulation based on the first set of sports statistics and the set of historical sports statistics. The modification would enable the combined system to provide users with current, relevant information regarding sporting events, thereby enhancing the user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426